Citation Nr: 0026533	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a growth on the left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran had active service from April 1971 to January 
1973.

This appeal arises from an August 1998 and later rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, that determined that a 
claim of entitlement to service connection for a growth on 
the left foot (claimed as a plantar corn) was not well 
grounded.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran testified before the undersigned member of the 
Board in May 2000.


FINDING OF FACT

The claim for service connection for a growth on the left 
foot lacks competent medical evidence of a nexus between any 
current left foot condition and symptoms first noticed during 
active service.


CONCLUSION OF LAW

The claim for service connection for a growth on the left 
foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background.

The veteran's DD-214 reflects that during active service he 
served in Korea but not in Vietnam.  

The veteran's service medical records reflect treatment at 
various times for various complaints but not for a growth on 
the left foot.  A pre-induction examination notes moderate 
pes planus.  September 1971 examination report and report of 
medical history reflects that the veteran reported a history 
of foot trouble and that a foot problem was found; however, 
the report contains no additional information concerning the 
feet.  A December 1971 treatment report notes bad arches.  A 
November 1972 separation examination report reflects normal 
feet. 

The veteran first applied for VA disability benefits in 1973, 
claiming cystitis and acne of the chest.  No mention was made 
of a growth on the left foot.  In March 1998, the veteran 
requested service connection for a plantar corn that had 
reportedly developed on the left foot in 1972.  He reported 
that he received treatment for the condition in 1973 at a 2nd 
Division infirmary in Korea.  

VA outpatient treatment reports from East Orange reflect 
podiatry treatment during 1997 and 1998.  The reports due not 
link any foot condition to active service.  

In July 1998, the veteran underwent a VA foot examination.  
During the examination, he reported that he developed left 
foot callosities and that he had trouble with fallen arches 
during active service.  He reported left foot surgery in 1978 
and 1996, that he took over-the-counter pain relievers, and 
that he wore shoe inserts in both shoes.  He said that foot 
pain was greater on the left.  The examiner reported 
bilateral flat feet with deformity of the left foot's bone 
structure and a tender dime-sized callus at the 3rd 
metatarsal head.  There was no evidence of neuroma.  The 
diagnoses were bilateral pes planus; left clawing second toe; 
hallux valgus on the left; and, metatarsalgia of the third 
metatarsal on the left.

As noted in the introduction, in August and October 1998 
rating decisions, the RO determined that the service 
connection claim was not well grounded. 

In May 1999, the veteran testified before the undersigned 
member of the Board that while on active duty in 1972 he 
developed a painful corn on the bottom of the left foot.  He 
recalled that he saw a medic for it but was told that the 
only available treatment for such a condition was to shave 
it.  He testified that the medic shaved it and told him to 
continue shaving it as necessary in the future.  He recalled 
that at the time he attributed the condition to his combat 
boots.  He recalled that in 1974 he saw Dr. Gliddier, who 
later performed surgery at Union Hospital in 1978 and again 
in 1996.   He testified that he also received some VA 
treatment beginning in November 1997 at Lyons.  He said that 
he currently wore orthopedic arch supports prescribed by Dr. 
Heller.  He said that he began shaving the left foot in 1972 
and had been doing it ever since that time.  The undersigned 
member of the Board asked the veteran to obtain the treatment 
reports, particularly those from 1974 and 1978, which should 
be submitted within 60 days. 

No further evidence was received from the veteran.

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 7 Supp 
2000); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  

However, the threshold question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each service 
connection claim for the claim to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence).  
Third, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997). 

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical in 
nature unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997). 

As an initial matter, the Court notes that the evidence as to 
each of the three elements (current disability; in-service 
incurrence or aggravation; medical nexus evidence) required 
to establish a well grounded claim need meet only a threshold 
that is "'unique and uniquely low'" in order to show well 
groundedness; that is, the claim need only be plausible.  See 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Evidence of a current disability includes a July 1998 VA 
examiner's report of a plantar callus on the third metatarsal 
head.  Evidence of incurrence or aggravation of a disease or 
injury in service has been submitted because the veteran 
himself reported treatment for a painful corn in Korea.  In 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true. King v. Brown, 5 Vet. App. 
19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran's SMRs reflect foot complaints although the 
separation examination report does not reflect any foot 
disorder at the time of separation.  Thus, the SMRs support 
the veteran's contention that he had a painful corn during 
active service.  

The missing element for well groundedness is competent 
evidence of a nexus between the current left foot condition 
and active service.  Although the veteran has testified as to 
continuity of symptoms, the Board finds that the only missing 
element for well groundedness in this case is a competent 
medical opinion tending to relate the present condition to 
that symptomatology. 

The veteran himself cannot provide a link between the current 
symptoms and the corn that he reportedly had during active 
service because he, as a layperson without proper medical 
training and expertise, is not competent to provide probative 
evidence on a medical issue such as the diagnosis or etiology 
of a claimed medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  In this regard, the Board 
emphasizes that a well-grounded claim must be supported by 
competent evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Because the claim 
lacks competent medical evidence tending to link current 
symptoms to those first noted by the veteran during active 
service, the Board agrees with the RO that the service 
connection claim must be denied as not well grounded.











ORDER

The claim for service connection for a growth of the left 
foot is denied as not well grounded.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

